            Case 1:20-cv-03010-APM Document 60 Filed 12/01/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, et al.

                         Plaintiffs,
                                                          Case No. 1:20-cv-3010 (APM)
             v.

GOOGLE LLC,

                         Defendant.



                          MOTION FOR ADMISSION PRO HAC VICE

       Pursuant to Rule 83.2(d) of the Local Rules of the United States District Court for the

District of Columbia, Comcast Corporation and NBCUniversal Media, LLC (together, the

“Comcast Third Parties”), by and through their undersigned counsel, Jesse Solomon, a member

of the Bar of this Court, respectfully move that Christopher Lynch be admitted pro hac vice in

the above-captioned action.

       In support of this motion, the undersigned represents:

       1.         Mr. Lynch is a lawyer at Davis Polk & Wardwell LLP, 450 Lexington Avenue,

New York, NY 10017; telephone (212) 450-4034.

       2.         As set forth in the Declaration of Mr. Lynch accompanying this motion, Mr.

Lynch is a member in good standing of the bar of the State of New York. Mr. Lynch is also a

member in good standing of the following federal bars: the U.S. District Court for the Eastern

District of New York and the U.S. District Court for the Southern District of New York. He has

not been disciplined by any bar.

       3.         Mr. Lynch has not been admitted pro hac vice in this Court in the past two years.
         Case 1:20-cv-03010-APM Document 60 Filed 12/01/20 Page 2 of 3




        WHEREFORE, the Comcast Third Parties, by and through their undersigned counsel,

move that this Court enter an Order permitting Christopher Lynch to appear pro hac vice in the

above-captioned action.


Date:    Washington, D.C.                   DAVIS POLK & WARDWELL LLP
         December 1, 2020
                                            By: /s/ Jesse Solomon
                                                Jesse Solomon
                                                (D.C. Bar No. 998972)

                                            901 15th Street, N.W.
                                            Washington, D.C. 20005
                                            (202) 962-7138
                                            jesse.solomon@davispolk.com

                                            Counsel for Third Parties Comcast
                                            Corporation and NBCUniversal Media, LLC




                                               2
         Case 1:20-cv-03010-APM Document 60 Filed 12/01/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       Pursuant to LCvR 5.3, I hereby certify that on December 1, 2020, I caused to be filed a

copy of the foregoing Motion for Admission Pro Hac Vice to the Court’s CM/ECF system, and

service was effected electronically pursuant to LCvR 5.4(d) to all counsel of record.


                                                    /s/ Jesse Solomon
                                                    Jesse Solomon
                                                    (D.C. Bar No. 998972)




                                                3
